Case 2:19-cv-04618-RGK-JPR Document 107 Filed 07/20/20 Page 1 of 2 Page ID #:8424




    1                                  NOTE: CHANGES MADE BY THE COURT
    2
    3
    4
    5
    6
    7
    8                           UNITED STATES DISTRICT COURT
    9               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11 Y.Y.G.M. SA d.b.a. BRANDY                  Case No. 2:19-cv-04618-RGK (JPRx)
      MELVILLE, a Swiss corporation,
   12                                            [PROPOSED] ORDER GRANTING
                         Plaintiff,              JOINT STIPULATED REQUEST
   13                                            FOR EXTENSION OF TIME TO
           v.
                                                 FILE JOINT OMNIBUS
   14                                            APPLICATION TO SEAL
      REDBUBBLE INC.,
   15                                            DOCUMENTS
                         Defendant.
   16                                            [Filed concurrently with Joint
                                                 Stipulated Request for Extension]
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


        2911-1006 / 1647153 1                1
Case 2:19-cv-04618-RGK-JPR Document 107 Filed 07/20/20 Page 2 of 2 Page ID #:8425
